

114 S2564 RS: Diné College Act of 2016
U.S. Senate
2016-02-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 666114th CONGRESS2d SessionS. 2564[Report No. 114–373]IN THE SENATE OF THE UNITED STATESFebruary 23, 2016Mr. Flake (for himself, Mr. McCain, Mr. Udall, and Mr. Heinrich) introduced the following bill; which was read twice and referred to the Committee on Indian AffairsNovember 15, 2016Reported by Mr. Barrasso, without amendmentA BILLTo modernize prior legislation relating to Diné College.
	
 1.Short titleThis Act may be cited as the Diné College Act of 2016.
 2.FindingsCongress finds that— (1)the Treaty between the United States of America and the Navajo Tribe of Indians, done at Fort Sumner, New Mexico, June 1, 1868 (15 Stat. 667), provides for the education of the citizens of the Navajo Nation;
 (2)the Navajo Nation created and chartered the Navajo Community College by Resolution CN– 95–68 as a wholly owned educational entity of the Navajo Nation;
 (3)in 1971, Congress enacted the Navajo Community College Act (25 U.S.C. 640a et seq.); (4)the Navajo Nation officially changed the name of the Navajo Community College to Diné College by Resolution CAP–35–97; and
 (5)the purpose of Diné College is to provide educational opportunities to the Navajo people and others in areas important to the economic and social development of the Navajo Nation.
 3.PurposeThe purpose of this Act is to ensure that the Navajo Nation and Navajo people— (1)exercise their right to self-determination, particularly in matters relating to the internal and local affairs of the Navajo Nation;
 (2)maintain and strengthen distinct institutions of higher education through the teaching of the Navajo language, culture, traditions, and history; and
 (3)improve the economic and social conditions of the Navajo Nation and Navajo people through higher education and postsecondary vocational training.
 4.DefinitionsIn this Act: (1)Appropriate committees of CongressThe term appropriate committees of Congress means—
 (A)the Committee on Indian Affairs and the Committee on Appropriations of the Senate; and (B)the Committee on Natural Resources, the Committee on Education and the Workforce, and the Committee on Appropriations of the House of Representatives.
 (2)CollegeThe term College means Diné College. (3)Infrastructure (A)In generalThe term infrastructure means the buildings, water and sewer facilities, roads, and information technology and telecommunications infrastructure of the College.
 (B)InclusionsThe term infrastructure includes classrooms and external matters such as walkways. (4)Operation and maintenanceThe term operation and maintenance means—
 (A)costs and expenses associated with the customary daily operation of the College; and (B)necessary maintenance costs of the College.
 (5)Renovation and repairThe term renovation and repair means modernization and improvement to the infrastructure. (6)SecretaryThe term Secretary means the Secretary of the Interior.
			5.Survey, study, and report
			(a)In general
 (1)Survey, study, and reportNot later than January 31, 2017, in accordance with subsection (b), the Secretary shall conduct, and submit to the appropriate committees of Congress a report on the results of, a detailed survey and study of all capital projects and facility needs of the College.
 (2)Inclusions in reportThe report described in paragraph (1) shall include— (A)recommendations by the Secretary; and
 (B)any recommendations or views submitted by the College or the Navajo Nation regarding the capital projects and facility needs of the College.
					(b)Inventory
 (1)In generalNot later than August 1, 2016, the College shall prepare and submit to the Secretary an inventory that identifies the renovations and repairs necessary to meet—
 (A)health and safety standards; and (B)any other requirements the College determines necessary.
 (2)Use of inventoryThe Secretary shall use the inventory described in paragraph (1) as baseline data to inform the survey, study, and report under subsection (a).
 (c)Administrative expensesThe Secretary may use to carry out this section amounts made available to the Secretary in general administrative appropriations.
			6.Grants authorized
			(a)Construction grants
 (1)In generalThe Secretary shall make grants to the College for construction activities, including the renovation and repair or construction of buildings, water and sewer facilities, roads, information technology and telecommunications infrastructure, classrooms, and external structures (such as walkways) identified in the survey, study, and report under section 5.
 (2)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out paragraph (1) $2,000,000 for each of fiscal years 2017 through 2020, to remain available until expended unless otherwise provided in an appropriations Act.
				(b)Operation and maintenance grants
 (1)In generalThe Secretary shall make grants to the College for operation and maintenance activities, including— (A)basic, special, developmental, vocational, technical, and special handicapped education costs;
 (B)annual capital expenditures, including equipment needs, minor capital improvements and remodeling projects, physical plant maintenance and operation costs, and an exceptions and supplemental needs account;
 (C)summer and special interest programs; (D)major capital improvements, including internal capital outlay funds and capital improvement projects;
 (E)mandatory payments, including payments due on bonds, loans, notes, or lease purchases; (F)supplemental student services, including student housing, food service, and the provision of access to books and services; and
 (G)improving and expanding the College, including by providing for the Navajo people and others in the community of the College—
 (i)higher education programs; (ii)career and technical education;
 (iii)activities relating to the preservation and protection of the Navajo language, philosophy, and culture;
 (iv)employment and training opportunities; (v)economic development and community outreach; and
 (vi)a safe learning, working, and living environment. (2)Authorization of appropriationsThere are authorized to be appropriated to the Secretary to carry out paragraph (1) such sums as are necessary for each of fiscal years 2017 through 2020, to remain available until expended unless otherwise provided in an appropriations Act.
 7.Status of fundsAmounts made available to the College under this Act may be treated as non-Federal, private funds of the College for purposes of any provision of Federal law that requires that non-Federal or private funds of the College be used in a project for a specific purpose.
 8.Effect on other lawsThis Act supersedes— (1)the Navajo Community College Act (25 U.S.C. 640a et seq.);
 (2)the Navajo Community College Assistance Act of 1978 (25 U.S.C. 640a note; Public Law 95–471); and (3)the Navajo Nation Higher Education Act of 2008 (25 U.S.C. 640a note; Public Law 110–315).
 9.Continuing eligibility for other Federal fundsExcept as explicitly provided in other Federal law, nothing in this Act precludes the eligibility of the College to receive Federal funding and resources under any program authorized under—
 (1)the Higher Education Act of 1965 (20 U.S.C. 1001 et seq.); (2)the Equity in Educational Land-Grant Status Act of 1994 (7 U.S.C. 301 note; Public Law 103–382); or
 (3)any other applicable program for the benefit of institutions of higher education, community colleges, or postsecondary educational institutions.November 15, 2016Reported without amendment